Case 1:20-cv-24443-BB Document 8 Entered on FLSD Docket 11/20/2020 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            Case No. 20-cv-24443-BLOOM/Otazo-Reyes

 FLORIDA FAIR HOUSING ALLIANCES, INC.,

         Plaintiff,

 v.

 SUNRISE HARBOUR MULTIFAMILY, INC.
 d/b/a SUNRUSE HARBOUR,

       Defendant.
 _______________________________________/

      ORDER OF DISMISSAL WITH PREJUDICE DEFENDANT SUNDANCE VILLAGE
                 APARTMENTS, LLC D/B/A 7 WEST APARTMENTS

         THIS CAUSE is before the Court upon the Notice of Voluntary Dismissal, ECF No. [6]

 (“Notice”), of Defendant Sundance Village Apartments, LLC d/b/a 7 West Apartments filed on

 November 20, 2020. The Court has carefully reviewed the Notice, the record in the case, and is

 otherwise fully advised.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

              1. The Notice, ECF No. [6] is APPROVED and ADOPTED.

              2. The above-styled case is DISMISSED WITH PREJUDICE.

              3. This case shall proceed against all remaining defendants.

         DONE AND ORDERED in Chambers at Miami, Florida, on November 20, 2020.



                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record
